


EXHIBIT 10.7


CATERPILLAR INC.
SUPPLEMENTAL EMPLOYEES’
INVESTMENT PLAN


(Amended and Restated as of December 13, 2012)































--------------------------------------------------------------------------------




Table of Contents






 
 
ARTICLE I. DEFINITIONS
 
 
 
 
 
 
 
ARTICLE II. ELIGIBILITY AND PARTICIPATION
 
 
 
 
 
 
 
ARTICLE III. DEFERRAL CREDITS AND MATCHING CREDITS
 
 
 
 
 
 
 
ARTICLE IV. VESTING
 
 
 
 
 
 
 
ARTICLE V. INVESTMENT OF ACCOUNTS
 
 
 
 
 
 
 
ARTICLE VI. DISTRIBUTIONS
 
 
 
 
 
 
 
ARTICLE VII. SPIN-OFF TO SDCP
 
 
 
 
 
 
 
ARTICLE VIII. ADMINISTRATION OF THE PLAN
 
 
 
 
 
 
 
ARTICLE IX. AMENDMENT
 
 
 
 
 
 
 
ARTICLE X. GENERAL PROVISIONS









































i



--------------------------------------------------------------------------------



CATERPILLAR INC.
SUPPLEMENTAL EMPLOYEES’ INVESTMENT PLAN
PREAMBLE


Effective October 14, 1987, Caterpillar Inc. (the “Company”) established the
Caterpillar Inc. Supplemental Employees’ Investment Plan (the “Plan”). The Plan
has been amended and restated on a number of occasions. This amendment and
restated Plan is effective as of the dates specified herein.
In response to enactment of Section 409A of the Code and pursuant to Internal
Revenue Service Notice 2005-1 and other applicable guidance, the Company now
desires to: (1) freeze the Plan to new participants; (2) cease Deferral Credits
and Matching Credits under the Plan; (3) spin-off the amounts deferred by
Participants on and after January 1, 2005 (including the related Matching
credits and the related earnings/losses) to the Caterpillar Inc. Supplemental
Deferred Compensation Plan, a plan designed to comply with the requirements of
Section 409A of the Code; and (4) clarify certain provisions of the Plan as in
effect on October 3, 2004.


ARTICLE I
DEFINITIONS
1.1    General. When a word or phrase appears in the Plan with the initial
letter capitalized, and the word or phrase does not begin a sentence, the word
or phrase shall be a term defined in this Article I, unless a clearly different
meaning is required by the context in which the word or phrase is used or the
word or phrase is defined for a limited purpose elsewhere in the Plan document:
(a)    “401(k) Plan” means the Caterpillar 401(k) Plan, as amended or any
successor to such plan.
(b)    “Adopting Affiliate” means any Affiliate that has been authorized by the
Company to adopt the Plan and which has adopted the Plan. All Affiliates that
adopted the Plan on or before the Effective Date and that had not terminated
such adoption shall continue to be Adopting Affiliates but no Affiliate that was
not an Adopting Affiliate as of the Effective Date shall be permitted to adopt
the Plan.
(c)    “Affiliate” means a parent business that controls, or a subsidiary
business that is controlled by, the Company.
(d)    “Base Pay” means the base salary paid to a Participant as determined in
accordance with the established pay practices of the Company and Adopting
Affiliates. Base Pay shall include any lump-sum base salary adjustment and any
variable base pay.

1

--------------------------------------------------------------------------------



(e)    “BFC” means the Benefit Funds Committee of the Company, which is the
committee formed by resolution of the Board of Directors of the Company, and
which has the responsibility and authority to ensure the proper operation and
management of the financial aspects of the 401(k) Plan.
(f)    “Board” means the Board of Directors of the Company, or any authorized
committee of the Board.
(g)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(h)    “Company” means Caterpillar Inc., and, to the extent provided in
Section 10.8 (Successors) below, any successor corporation or other entity
resulting from a merger or consolidation into or with the Company or a transfer
or sale of substantially all of the assets of the Company.
(i)    “Company Stock” means common stock issued by the Company.
(j)    “Company Stock Fund” means the Investment Fund described in Section 5.3
(Special Company Stock Fund Provisions).
(k)    “Deferral Credits” means the deferral credits allocated to a Participant
in accordance with Section 3.2 (Deferral Credits).
(l)    “Director” means the Company’s Director of Compensation + Benefits.
(m)    “Disability” or “Disabled” means that a Participant is “totally and
permanently disabled” and eligible to receive long-term disability benefits
pursuant to the terms and provisions of the long-term disability plan sponsored
by the Company or an Affiliate in which the Participant participates.
(n)    “Effective Date” means March 25, 2007.
(o)    “Eligible Pay” means Base Pay minus any deferral credits made pursuant to
the Caterpillar Inc. Deferred Employees’ Investment Plan.
(p)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.
(q)    “Investment Fund” means the notional investment funds established by the
terms of the Plan pursuant to Article V (Investment of Accounts).
(r)    “Matching Credits” means the matching credits allocated to a Participant
in accordance with Section 3.3 (Matching Credits).

2

--------------------------------------------------------------------------------



(s)    “Participant” means an employee of the Company or any Adopting Affiliate
who had satisfied the eligibility requirements for participation in the Plan as
of the Effective Date and who, as of such date, has amounts credited to his
accounts under this Plan.
(t)    “Plan” means the Caterpillar Inc. Supplemental Employees’ Investment
Plan, as set forth herein and as it may be amended from time to time.
(u)    “Plan Administrator” means the Director.
(v)    “Plan Year” means the calendar year.
(w)    “Post-1996 Deferrals” means the Deferral Credits made by a Participant on
and after January 1, 1997 and before January 1, 2005 (including the
earnings/losses thereon).
(x)    “Post-2004 Deferrals” means the Deferral Credits and Matching Credits
made by a Participant on and after January 1, 2005 determined pursuant to
Section 7.2 (Amounts Spun-Off).
(y)    “SDCP” means the Caterpillar Inc. Supplemental Deferred Compensation
Plan, as amended.
(z)    “Valuation Date” means each day of the Plan Year on which the New York
Stock Exchange is open for trading.
(aa)    “GSCS” means Caterpillar Logistics Services LLC (f/k/a Caterpillar
Logistics Services, Inc.).
(bb)    “GSCS Participant” means a Participant who is employed by GSCS upon the
closing of the sale of GSCS to an entity that is not an Affiliate.


        (cc)    “GSCS Closing Date” means the date on which the sale of GSCS to
an entity that is not an Affiliate is completed.
1.2    Construction. The masculine gender, when appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the Plan clearly states to the contrary. Headings and subheadings
are for the purpose of reference only and are not to be considered in the
construction of the Plan. If any provision of the Plan is determined to be for
any reason invalid or unenforceable, the remaining provisions shall continue in
full force and effect. All of the provisions of the Plan shall be construed and
enforced according to the laws of the State of Illinois without regard to
conflict of law principles and shall be administered according to the laws of
such state, except as otherwise required by ERISA, the Code, or other Federal
law.

3

--------------------------------------------------------------------------------





ARTICLE II
ELIGIBILITY AND PARTICIPATION


2.1    Existing Participants. Each individual who was a Participant in the Plan
as of the Effective Date shall continue as such, subject to the provisions
hereof.


2.2    New Participants. No individual shall become eligible to participate in
the Plan after the Effective Date.


ARTICLE III
DEFERRAL CREDITS AND MATCHING CREDITS


3.1    Credits Ceased. Effective as of March 26, 2007, all credits (other than
credits associated with the adjustment of accounts pursuant to Section 5.1
(Adjustment of Accounts) to the Plan shall cease. Participants shall not be
permitted to make Deferral Credits and the Plan Administrator shall no longer
allocate Matching Credits to Participants’ accounts.


3.2    Deferral Credits. Immediately prior to March 26, 2007, Participants were
permitted to defer the receipt of 6% of the Eligible Pay otherwise payable to
the Participant by the Company or an Adopting Affiliate in any Plan Year. A
Participant’s election to make Deferral Credits only applied to the Eligible Pay
that was in excess of the dollar limit imposed by Section 401(a)(17) of the Code
during that Plan Year. The deferrals made prior to March 26, 2007 were subject
to the provisions of the Plan as in effect at the time the deferral election was
made and such uniform and non-discriminatory rules as were adopted by the Plan
Administrator in that regard.


3.3    Matching Credits. For periods ending on or before the Effective Date, the
Plan Administrator allocated matching credits to the Participant’s accounts in
an amount equal to 100% of the Participant’s Deferral Credits.


ARTICLE IV
VESTING


4.1    Vesting. Subject to Section 10.1 (Participant’s Rights Unsecured), each
Participant shall at all times be fully vested in all amounts credited to or
allocable to his accounts hereunder and his rights and interest therein shall
not be forfeitable.


ARTICLE V
INVESTMENT OF ACCOUNTS


5.1    Adjustment of Accounts. Except as otherwise provided elsewhere in the
Plan, as of each Valuation Date, each Participant’s accounts will be adjusted to
reflect the positive or negative rate of return on the Investment Funds selected
by the Participant pursuant to Section 5.2(b) (Investment Direction -
Participant Directions). The rate of return will be

4

--------------------------------------------------------------------------------



determined by the Plan Administrator pursuant to Section 5.2(f) (Investment
Direction – Investment Performance) and will be credited or charged in
accordance with policies applied uniformly to all Participants.


5.2    Investment Direction.
(a)    Investment Funds. Each Participant may direct the notional investment of
amounts credited to his Plan accounts in one or more of the Investment Funds.
The Investment Funds shall, at all times, be notional funds that track the
returns of the investment funds selected by the BFC for purposes of the 401(k)
Plan and made available to 401(k) Plan participants. In addition, the Investment
Funds shall, at all times, include a Company Stock Fund as described in Section
5.3 (Special Company Stock Fund Provisions). Neither the Company, each Adopting
Affiliate, the Plan Administrator, the BFC, nor any other party shall have any
responsibility, duty of care (whether express or implied) or liability to any
Participant in regards to designation of the Investment Funds as set forth in
this Section 5.2(a).
(b)    Participant Directions. Each Participant may direct that all of the
amounts attributable to his accounts be invested in a single Investment Fund or
may direct that whole percentage increments of his accounts be invested in such
fund or funds as he shall desire in accordance with such procedures as may be
established by the Plan Administrator. Unless the Plan Administrator prescribes
otherwise, such procedures generally shall mirror the procedures established
under the 401(k) Plan for participant investment direction.
(c)    Changes and Intra-Fund Transfers. Participant investment directions may
be changed, and amounts may be transferred from one Investment Fund to another,
in accordance with the procedures established by the Plan Administrator. The
designation will remain in effect until changed by the timely submission of a
new designation by the Participant.
(d)    Default Selection. In the absence of a designation by the Participant,
such Participant will be deemed to have directed the notional investment of his
accounts in the Investment Fund that tracks the return of the 401(k) Plan
investment fund that is designated by the BFC as the “default” investment fund
for purposes of the 401(k) Plan.
(e)     Impact of Election. The Participant’s selection of Investment Funds
shall serve only as a measurement of the value of the Participant’s Accounts
pursuant to Section 5.1 (Adjustment of Accounts) and this Section 5.2. None of
the Company, the BFC, or the Plan Administrator are required to actually invest
a Participant’s accounts in accordance with the Participant’s selections.
(f)    Investment Performance. Accounts shall be adjusted on each Valuation Date
to reflect investment gains and losses as if the accounts were invested in the
Investment Funds selected by the Participants in accordance with this
Section 5.2 and charged with any and all reasonable expenses as provided in
paragraph (g) below. The earnings and losses determined by the Plan
Administrator in good faith and in his discretion pursuant to this Section 5.2
shall be binding and conclusive on the Participant, the Participant’s
beneficiary and all parties claiming through them.

5

--------------------------------------------------------------------------------



(g)    Charges. The Plan Administrator may (but is not required to) charge
Participants’ accounts for the reasonable expenses of administration including,
but not limited to, carrying out and/or accounting for investment instructions
directly related to such accounts.


5.3    Special Company Stock Fund Provisions.


(a)    General. A Participant’s interest in the Company Stock Fund shall be
expressed in whole and fractional notional units of the Company Stock Fund. The
Company Stock Fund shall track an investment in Company Stock in the same manner
as the 401(k) Plan’s company stock fund. Accordingly, the value of a unit in the
Plan’s Company Stock Fund shall be the same as the value of a unit in the 401(k)
Plan’s company stock fund. Notwithstanding the foregoing, if and to the extent
that a company stock fund is no longer maintained under the 401(k) Plan, the
Plan Administrator shall establish such rules and procedures as are necessary to
maintain the Company Stock Fund hereunder.


(b)    Investment Directions. A Participant’s ability to direct investments into
or out of the Company Stock Fund shall be subject to such procedures as the Plan
Administrator may prescribe from time to time to assure compliance with Rule
16b-3 promulgated under Section 16(b) of the Securities Exchange Act of 1934, as
amended, and other applicable requirements. Such procedures also may limit or
restrict a Participant’s ability to make (or modify previously made) deferral
and distribution elections pursuant to Articles III (Deferral Credits and
Matching Credits) and VI (Distributions), respectively. In furtherance, and not
in limitation, of the foregoing, to the extent a Participant acquires any
interest in an equity security under the Plan for purposes of Section 16(b), the
Participant shall not dispose of that interest within six months, unless
specifically exempted by Section 16(b) or any rules or regulations promulgated
thereunder.


(c)    Compliance with Securities Laws. Any elections to transfer amounts from
or to the Company Stock Fund to or from any other Investment Fund, shall be
subject to all applicable securities law requirements, including but not limited
to the last sentence of paragraph (b) above and Rule 16b-3 promulgated by the
Securities Exchange Commission. To the extent that any election violates any
securities law requirement or the Company’s stock trading policies and
procedures, the election shall be void.


(d)    Compliance with Company Trading Policies and Procedures. Any elections to
transfer amounts from or to the Company Stock Fund to or from any other
Investment Fund, shall be subject to all Company Stock trading policies
promulgated by the Company. To the extent that any election violates any such
trading policy or procedures, the election shall be void.


5.4    Application to Beneficiaries. Following the death of a Participant, the
term “Participant” in this Article V shall refer to the Participant’s
beneficiary described in Section 6.5 (Payment Upon Death).



6

--------------------------------------------------------------------------------



ARTICLE VI
DISTRIBUTIONS


6.1    General Right to Receive Distribution. Following termination of
employment with the Company, death or Disability, the Participant’s accounts
will be distributed in the manner and at the time provided in Sections 6.3 (Form
of Distribution) and 6.4 (Timing of Distribution) or Section 6.5 (Payment Upon
Death), as applicable. A transfer of a Participant from the Company or any
Affiliate to any other Affiliate or the Company shall not be deemed to be a
termination of employment with the Company for purposes of this Article VI.


6.2    Amount of Distribution. The amount distributed to a Participant shall be
based on the vested amounts credited to the Participant’s accounts as of the
Valuation Date immediately preceding the date of the distribution. Amounts shall
be valued at the fair market value on the relevant Valuation Date determined
pursuant to uniform and non-discriminatory procedures established by the Plan
Administrator.


6.3    Form of Distribution.


(a)    Default Form of Distribution. Accounts shall be distributed in cash in a
single lump-sum payment.


(b)    Optional Form of Distribution. A Participant may elect to receive his
distribution in the form of quarterly, semi-annual or annual cash installments
for a period of up to fifteen years by filing an election with the Plan
Administrator before the last Company business day of November of the second
year that precedes the year the distribution is scheduled to commence pursuant
to Section 6.4 (Timing of Distribution). If an election pursuant to this
paragraph (b) of this Section 6.3 cannot be honored because it was not timely
filed, distributions shall be made in accordance with the most recent valid
election made by the Participant that precedes the invalid election. If no such
election exists, distributions shall be made in a single Lump-Sum in accordance
with paragraph (a) of this Section 6.3.


(c)    Change of Election. A Participant may change an installment distribution
election by filing a new installment distribution election with the Plan
Administrator before the last Company business day of November of the second
year that precedes the year the distribution is scheduled to commence pursuant
to Section 6.4 (Timing of Distribution). There shall be no limitation on the
number of times that a Participant may change his election in accordance with
this paragraph (c).


6.4    Timing of Distribution.


(a)    Default Timing of Distribution. Accounts shall be distributed within an
administratively reasonable period of time following the Participant’s
termination of employment, death or Disability.



7

--------------------------------------------------------------------------------



(b)    Deferral of Distribution. A Participant may elect to defer the
distribution of his accounts beyond his termination of employment, death or
Disability by filing an election with the Plan Administrator: (1) while the
Participant is employed by the Company or an Affiliate and (2) before the last
Company business day of November in the year prior to the year during which the
Participant’s termination of employment, death or Disability occurs. If an
election pursuant to this paragraph (b) cannot be honored because it was not
timely filed, distributions shall be made in accordance with the most recent
valid election made by the Participant that precedes the invalid election. If no
such election exists, distributions shall be made within an administratively
reasonable period of time following the Participant’s termination of employment,
death or Disability in accordance with paragraph (a) of this Section 6.4.


(c)    Change of Election. An election made pursuant to paragraph (b) of this
Section 6.4 or election made effective as a result of paragraph (e)(1) of this
Section 6.4 may be changed by the Participant by filing a new election with the
Plan Administrator: (1) while the Participant is employed by the Company or an
Adopting Affiliate and (2) before the last Company business day of November in
the year prior to the year during which the Participant’s termination of
employment, death or Disability occurs. There shall be no limitation on the
number of times that a Participant may change his election in accordance with
this paragraph (c).


(d)    Date Elected By Participant. The date elected by a Participant pursuant
to paragraphs (b) or (c) of this Section 6.4 must be the first day of any
calendar quarter. Notwithstanding the foregoing, if as of the Effective Date, a
Participant had made an election whereby the date of distribution elected is not
the first day of a calendar quarter, such election shall be honored unless and
until the Participant initiates a change to the timing of distribution pursuant
to this Section 6.4 or the form of distribution pursuant to Section 6.3 (Form of
Distribution).


(e)    Revocation of Election.
(1)    Automatic Revocation. If, as of the distribution date elected by the
Participant pursuant to paragraphs (b) or (c) of this Section 6.4 the
Participant, is: (i) employed by the Company or an Affiliate and (ii) not
Disabled, such election shall be automatically revoked and distributions shall
be made within an administratively reasonable period of time following the
Participant’s termination of employment, death or Disability in accordance with
paragraph (a) of this Section 6.4. Notwithstanding the foregoing, if the
distribution date is automatically revoked pursuant to this paragraph (e)(1) and
the distribution was to be made in the form of cash installments pursuant to
Section 6.3 (Form of Distribution), the date of distribution shall be the first
day of the next calendar quarter that is within an administratively feasible
period of time following the Participant’s termination of employment, death or
Disability in accordance with paragraph (a) of this Section 6.4. Nothing
contained in this paragraph (e)(1) shall prevent a Participant from changing his
election pursuant to paragraph (c) of this Section 6.4.

8

--------------------------------------------------------------------------------



(2)    Election Irrevocable Following Termination of Employment. At all times
following the Participant’s termination of employment with the Company or an
Affiliate, the Participant’s elections made pursuant to this Section 6.4 shall
be irrevocable.


6.5    Payment Upon Death.


(a)    Beneficiary Designation. If a Participant should die before receiving a
full distribution of his Plan accounts, distribution shall be made to the
beneficiary designated by the Participant, in accordance with such uniform rules
and procedures as may be adopted by the Plan Administrator from time to time. If
a Participant has not designated a beneficiary, or if no designated beneficiary
is living on the date of distribution, then the Participant’s beneficiary shall
be that person or persons entitled to receive distributions of the Participant’s
accounts under the 401(k) Plan.


(b)    Timing and Form of Payment to Beneficiary.


(1)    Payments Commenced at Time of Death. If, at the time of the Participant’s
death, installment payments of the Participant’s accounts have commenced
pursuant to this Article VI, such payments shall continue to the Participant’s
beneficiary in the same time and the same form as if the Participant has
remained alive until the last installment payment was scheduled to be made.


(2)    Payments Not Commenced at Time of Death.
(i)    Default. If, at the time of the Participant’s death, payments of the
Participant’s accounts have not commenced pursuant to this Article VI, the
distributions made pursuant to this Section 6.5 shall be made to the
Participant’s beneficiary in accordance with the then current and valid
distribution elections (as to timing and form) made by the Participant (or, in
the absence of such distribution elections, in accordance with the “default”
provisions of this Article VI).
(ii)    Separate Election. Notwithstanding the foregoing or anything herein to
the contrary, a Participant may make separate elections regarding the timing and
form of payments to his beneficiary upon his death. Such separate beneficiary
elections shall be valid only if they meet the requirements of Section 6.3 (Form
of Distribution) and Section 6.4 (Timing of Distribution). In addition, such
separate beneficiary elections may be changed or revoked in accordance with
Section 6.3 (Form of Distribution) and Section 6.4 (Timing of Distribution).
(3)    No Changes Permitted by Beneficiary. In no event shall a beneficiary be
permitted to change the time and/or form of payment relating to a Participant’s
accounts following such Participant’s death either prior to or following such
Participant’s death.


6.6    Scheduled Distributions. The Plan as in effect prior to the Effective
Date permitted a Participant to elect, at the time the Participant elected to
make Deferral Credits, to schedule a distribution date for all or a portion of
such Deferral Credits provided: (a) the distribution date scheduled by the
Participant was the first day of any calendar quarter and (b) the

9

--------------------------------------------------------------------------------



distribution date scheduled by the Participant was at least four years later
than the last day of the Plan Year that includes the Deferral Credits to which
the election relates. As of the Effective Date, no Participant had such a
scheduled distribution election on file with the Plan Administrator. Because
Deferral Credits have ceased pursuant to Section 3.1 (Credits Ceased) and
because there are no scheduled distribution elections on file, the scheduled
distribution provisions of the Plan as in effect prior to the Effective Date are
now without effect.


6.7    Unscheduled Distributions. Notwithstanding anything herein to the
contrary, a Participant may elect to receive a lump-sum cash distribution of his
Plan accounts at any time while employed by the Company or an Affiliate in
accordance with this Section 6.7 and the uniform and non-discriminatory
procedures adopted by the Plan Administrator.


(a)    Amount of Distribution. A Participant may elect to receive five percent
to one hundred percent (designated in whole percentages by the Participant) of
his Post-1996 Deferrals. Notwithstanding the foregoing, in no event shall the
amount of the distribution made pursuant to this Section 6.7 be less than
$10,000.00 (determined prior to the application of the forfeiture described in
paragraph (b) below).


(b)    Forfeiture. Any distribution made pursuant to this Section 6.7 shall be
subject to a forfeiture equal to 10% of the amount elected.


(c)    Election Applies to DEIP. An election for an unscheduled distribution
pursuant to this Section 6.7 shall also apply as an election for an unscheduled
distribution pursuant to the terms and provisions of the Caterpillar Inc.
Deferred Employees’ Investment Plan.


6.8    Withholding. All distributions will be subject to all applicable tax and
withholding requirements.


ARTICLE VII
SPIN-OFF TO SDCP


7.1    General. In response to the enactment of Section 409A of the Code and
pursuant to transitional guidance issued by the Internal Revenue Service and the
Department of Treasury, Deferrals Credits and Matching Credits have been frozen
and all amounts deferred and vested on and before December 31, 2004 are
“grandfathered” and thus are not subject to the requirements of Section 409A.
The Deferral Credits and Matching Credits made pursuant to the Plan from January
1, 2005 through the Effective Date (including the earnings/losses thereon) will
be spun-off to SDCP as provided in this Article VII.


7.2    Amounts Spun-Off. All amounts credited to participant accounts pursuant
to this Plan on or after January 1, 2005 and through the Effective Date and not
fully distributed on or before April 1, 2007 shall be spun-off and allocated to
Plan accounts as provided in Section 7.3 (Allocation of Amounts). The amounts
deferred prior to January 1, 2005 shall be determined in

10

--------------------------------------------------------------------------------



accordance with Q&A-17 of I.R.S. Notice 2005-1 and any other applicable guidance
issued by the Internal Revenue Service or the Department of Treasury.


7.3    Allocation of Amounts. A Participant’s Post-2004 Deferrals shall be
allocated to the Participant’s accounts in SDCP as provided therein.


7.4    Deferral Elections. Deferral elections made by participants pursuant to
the Plan for amounts to be deferred in 2007 following the Effective Date shall
apply to SDCP as provided therein.


7.5    Effective Date of Spin-Off. The spin-off described in this Article VII
shall be effective as of 11:59:59 P.M. on the Effective Date.


ARTICLE VIII
ADMINISTRATION OF THE PLAN


8.1    General Powers and Duties. The following list of powers and duties is not
intended to be exhaustive, and the Plan Administrator shall, in addition,
exercise such other powers and perform such other duties as he may deem
advisable in the administration of the Plan, unless such powers or duties are
expressly assigned to another pursuant to the provisions of the Plan.


(a)    General. The Plan Administrator shall perform the duties and exercise the
powers and discretion given to him in the Plan document and by applicable law
and his decisions and actions shall be final and conclusive as to all persons
affected thereby. The Company and the Adopting Affiliates shall furnish the Plan
Administrator with all data and information that the Plan Administrator may
reasonably require in order to perform his functions. The Plan Administrator may
rely without question upon any such data or information.


(b)    Disputes. Any and all disputes that may arise involving Participants or
beneficiaries shall be referred to the Plan Administrator and his decision shall
be final. Furthermore, if any question arises as to the meaning, interpretation
or application of any provisions of the Plan, the decision of the Plan
Administrator shall be final.


(c)    Agents. The Plan Administrator may engage agents, including
recordkeepers, to assist him and he may engage legal counsel who may be counsel
for the Company. The Plan Administrator shall not be responsible for any action
taken or omitted to be taken on the advice of such counsel, including written
opinions or certificates of any agent, counsel, actuary or physician.


(d)    Insurance. At the Director’s request, the Company shall purchase
liability insurance to cover the Director in his activities as the Plan
Administrator.


(e)    Allocations. The Plan Administrator is given specific authority to
allocate responsibilities to others and to revoke such allocations. When the
Plan Administrator has

11

--------------------------------------------------------------------------------



allocated authority pursuant to this paragraph, the Plan Administrator is not to
be liable for the acts or omissions of the party to whom such responsibility has
been allocated.


(f)    Records. The Plan Administrator shall supervise the establishment and
maintenance of records by its agents, the Company and each Adopting Affiliate
containing all relevant data pertaining to any person affected hereby and his or
her rights under the Plan.


(g)    Interpretations. The Plan Administrator, in his sole discretion, shall
interpret and construe the provisions of the Plan (and any underlying documents
or policies).
(h)    Electronic Administration. The Plan Administrator shall have the
authority to employ alternative means (including, but not limited to,
electronic, internet, intranet, voice response or telephonic) by which
Participants may submit elections, directions and forms required for
participation in, and the administration of, the Plan. If the Plan Administrator
chooses to use these alternative means, any elections, directions or forms
submitted in accordance with the rules and procedures promulgated by the Plan
Administrator will be deemed to satisfy any provision of the Plan calling for
the submission of a written election, direction or form.
(i)    Accounts. The Plan Administrator shall combine the various accounts of a
Participant if he deems such action appropriate. Furthermore, the Plan
Administrator shall divide a Participant’s accounts into sub-accounts if he
deems such action appropriate.
(j)    Delegation. The Plan Administrator may delegate his authority hereunder,
in whole or in part, in his sole and absolute discretion.


8.2    Certain Exercise of Discretion Prohibited. Notwithstanding anything
herein to the contrary, the Plan Administrator (or any other individual or
entity to whom the power to exercise discretion hereunder is granted) shall not
exercise the discretion granted in a manner that would create a “material
modification” (as determined pursuant to Notice 2005-1 and any other applicable
guidance issued by the Internal Revenue Service or the Department of Treasury)
to the Plan as it was in effect on October 3, 2004.


8.3    Claims Procedures. Benefit claims under the Plan shall be resolved in
accordance with uniform and nondiscriminatory procedures adopted by the Plan
Administrator in accordance with Section 503 of ERISA.


ARTICLE IX
AMENDMENT


    
9.1    Amendment. The Company reserves the right at any time to amend, modify or
suspend any or all of the provisions of this Plan, in whole or in part, at any
time as designated by a written instrument duly adopted on behalf of the
Company.



12

--------------------------------------------------------------------------------



9.2    Effect of Amendment. Any amendment of the Plan shall not directly or
indirectly reduce the balance of any Plan account as of the effective date of
such amendment. Notwithstanding the foregoing or anything in this Plan to the
contrary, any amendment to the Plan effective on or after October 3, 2004 that
creates a “material modification” (as determined pursuant to Notice 2005-1 and
any other applicable guidance issued by the Internal Revenue Service or the
Department of Treasury) shall only be effective if such amendment expressly
states an intent by the Company to materially modify the Plan (and thus subject
it to Section 409A of the Code).


9.3    Termination. To the extent permitted by applicable law, the Company
expressly reserves the right to terminate the Plan at any time. Pursuant to the
foregoing and the provisions of Sections 9.1 and 9.2, the Plan is irrevocably
terminated with respect to all GSCS Participants upon the GSCS Closing Date and
no GSCS Participant shall accrue any benefits under the Plan for any purpose
after the GSCS Closing Date. Pursuant to termination of the Plan with respect to
GSCS Participants pursuant to this Section 9.3, the balance in each GSCS
Participant’s account under the Plan shall be distributed to the GSCS
Participant in a single lump-sum payment as soon as practicable after the GSCS
Closing Date, but in no event later than December 31 next following the GSCS
Closing Date. For purposes of the preceding sentence, the balance in each GSCS
Participant’s account shall be determined as of the Valuation Date occurring
coincident with or next preceding the date of distribution.


ARTICLE X
GENERAL PROVISIONS


10.1    Participant’s Rights Unsecured. The Plan at all times shall be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any distributions hereunder. The right
of a Participant or his or her designated beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Participant nor a designated beneficiary shall have any rights
in or against any specific assets of the Company. All amounts credited to a
Participant’s accounts hereunder shall constitute general assets of the Company
and may be disposed of by the Company at such time and for such purposes as it
may deem appropriate. Nothing in this Section shall preclude the Company from
establishing a “Rabbi Trust,” but the assets in the Rabbi Trust must be
available to pay the claims of the Company’s general creditors in the event of
the Company’s insolvency.


10.2    No Guaranty of Benefits. Nothing contained in the Plan shall constitute
a guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.


10.3    No Enlargement of Employee Rights. No Participant shall have any right
to receive a distribution from the Plan except in accordance with the terms of
the Plan. Participation in the Plan shall not be construed to give any
Participant the right to be retained in the service of the Company or an
Adopting Affiliate.



13

--------------------------------------------------------------------------------



10.4    Section 409A.


(a)    Material Modification. Notwithstanding anything contained herein to the
contrary, this amendment and restatement of the Plan does not, and is not
intended to, create a “material modification” (as determined pursuant to Notice
2005-1 and any other applicable guidance issued by the Internal Revenue Service
or the Department of Treasury) to the Plan as it was in effect on October 3,
2004 which would subject the Plan to the requirements of Section 409A of the
Code. This document shall be construed and interpreted in a manner consistent
with that intention.


(b)    Good Faith Compliance. The Deferral Credits and Matching Credits made
from January 1, 2005 through the Effective Date (including the earnings/losses
thereon) have been administered pursuant to the Plan in “good faith” compliance
with Section 409A of the Code pursuant to transitional guidance issued by the
Internal Revenue Service and the Department of Treasury.


10.5    Spendthrift Provision. No interest of any person or entity in, or right
to receive a distribution under, the Plan shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment, or other alienation
or encumbrance of any kind; nor shall any such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims in bankruptcy proceedings. This Section shall not preclude
arrangements for the withholding of taxes from deferrals, credits, or benefit
payments, arrangements for the recovery of benefit overpayments, arrangements
for the transfer of benefit rights to another plan, or arrangements for direct
deposit of benefit payments to an account in a bank, savings and loan
association or credit union (provided that such arrangement is not part of an
arrangement constituting an assignment or alienation).


10.6    Domestic Relations Orders. Notwithstanding any provision of the Plan to
the contrary, and to the extent permitted by law, the Participant’s accounts may
be assigned or alienated pursuant to a “Domestic Relations Order” (as such term
is defined in Section 414(p)(1)(B) of the Code), subject to such uniform rules
and procedures as may be adopted by the Plan Administrator from time to time.


10.7    Incapacity of Recipient. If the Plan Administrator is served with a
court order holding that a person entitled to a distribution under the Plan is
incapable of personally receiving and giving a valid receipt for such
distribution, the Plan Administrator shall postpone payment until such time as a
claim therefore shall have been made by a duly appointed guardian or other legal
representative of such person. The Plan Administrator is under no obligation to
inquire or investigate as to the competency of any person entitled to a
distribution. Any payment to an appointed guardian or other legal representative
under this Section shall be a payment for the account of the incapacitated
person and a complete discharge of any liability of the Company and the Plan
therefore.



14

--------------------------------------------------------------------------------



10.8    Successors. The Plan shall be binding upon the successors and assigns of
the Company and upon the heirs, beneficiaries and personal representatives of
the individuals who become Participants hereunder.


10.9    Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Plan Administrator, the Company, nor any
individual acting as the Plan Administrator’s, or the Company’s employee, agent,
or representative shall be liable to any Participant, former Participant,
beneficiary or other person for any claim, loss, liability or expense incurred
in connection with the Plan.


10.10    Conflicts. If any person holds a position under the Plan through which
he or she is charged with making a decision about the administration of his or
her own (or any immediate family member’s) Plan participation, including,
without limitation, decisions regarding eligibility, or account valuation, or
the administration of his or her Plan investments, then such person shall be
recused and the decision shall be made by the Plan Administrator. If a decision
is required regarding the administration of the Plan Administrator’s Plan
participation, including without limitation, decisions regarding eligibility, or
account valuation, or the administration of his or her Plan investments, such
decision shall be made by the Company’s Vice President, Human Services Division.
Nothing in this Section 10.10 shall be construed to limit a Participant’s or the
Plan Administrator’s ability to make decisions or elections with regard to his
or her participation in the Plan in the same manner as other Participants.


10.11     Special Rules for Participants With Same-Sex Domestic Partners.


(a)    Generally. Effective January 1, 2013, except as specified under this
Section 10.11 or as prohibited by applicable law, to the extent the Plan
provides for any benefit, right, feature, restriction, or obligation relating
to, or upon, a Participant’s “spouse”, “beneficiary”, “survivor”, or “family
member” (or any individual having a similar relationship to the Participant),
the Plan Administrator shall also apply such benefit, right, feature,
restriction, or obligation to a Participant’s “same-sex domestic partner” (as
defined in (b) below) in a uniform and non-discriminatory manner that is similar
to how an opposite-gender spouse would be treated under the Plan.


(b)    Definition of “Same-Sex Domestic Partner”. For purposes of this Section
10.11, the term “same-sex domestic partner” means the sole, same-sex person who
is in a marriage, civil union, domestic partnership, or legal relationship
similar thereto, with the Participant as recognized under the laws of the
federal government or a state government of the United States of America,
including its territories and possessions and the District of Columbia (or, with
respect to any other country, legally recognized by the equivalent government(s)
thereof). The Plan shall continue to treat such relationship as a same-sex
domestic partnership, regardless of whether the Participant and his same-sex
domestic partner remain in the jurisdiction where the relationship was legally
entered into. In the event more than one person meets this definition for a
given Participant, then the “same-sex domestic partner” shall be the

15

--------------------------------------------------------------------------------



person who first met the criteria in this definition. Notwithstanding anything
herein to the contrary, if a Participant has a spouse recognized for purposes of
federal law under the Defense of Marriage Act of 1996, no person will qualify as
the Participant’s same-sex domestic partner unless such Participant’s marriage
to such spouse is first lawfully dissolved. Except with respect to determining
the length of time the same-sex domestic partner has satisfied the definition of
same-sex domestic partner under the Plan, a Participant shall be considered to
have a same-sex domestic partner only with respect to periods beginning on or
after January 1, 2013, regardless of when such same-sex partnership was created.


(c)    Domestic Relations Orders. Only a spouse recognized for purposes of
federal law under the Defense of Marriage Act of 1996 or another “alternate
payee” (as defined under Section 414(p) of the Code) may enforce a domestic
relations order against the Plan or a Participant’s interests hereunder pursuant
to Section 10.6.





16